Citation Nr: 1220940	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-37 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction. 

2.  Entitlement to service connection for peripheral vascular disease, status-post above-the-knee amputation of the right lower extremity, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's claim was remanded by the Board in March 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran's claims were remanded by the Board in March 2012 because the VA opinions of record did not adequately address whether the Veteran's service-connected diabetes mellitus worsened his peripheral vascular disease.  Unfortunately the addendum opinion obtained in March 2012 is also inadequate.  The March 2012 opinion is also conclusory and fails to discuss or explain any changes in the Veteran's peripheral vascular disease since the diagnosis of diabetes mellitus.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify the claimant and the claimant' s representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The Veteran has not been sent a VCAA letter regarding his claims of service connection for peripheral vascular disease.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing VCAA notice with regard to his claims for service connection for peripheral vascular disease of the lower extremities, to include a description of the information and evidence necessary to substantiate claims for service connection on a secondary basis.  

2.  Send the Veteran's claims file to a specialist in the field of peripheral vascular disease.  The specialist should provide an opinion as to whether the Veteran's service-connected diabetes mellitus has worsened the Veteran's peripheral vascular disease of either lower extremity.  The specialist is requested to discuss the January 2007 and November 2008 opinions of Dr. Richard Baker as well as the August 2006, October 2010, and March 2012 VA medical reports.  The specialist should also discuss or explain any changes in the Veteran's peripheral vascular disease since the diagnosis of diabetes mellitus  The specialist should provide supporting rationale for his/her opinions, including reference to any pertinent medical literature.

3.  Upon completion of the above requested development, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


